1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    AYLWIN JOHNSON, JR.,                               Case No. 1:17-cv-00755-LJO-EPG (PC)
12                        Plaintiff,
                                                         ORDER APPOINTING LIMITED
13           v.                                          PURPOSE COUNSEL
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                          Defendants.
16

17

18          Aylwin Johnson, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The Court finds that the

20   appointment of counsel for Plaintiff on a limited purpose basis is warranted. Sanjay Schmidt has

21   been selected from the Court’s Pro Bono Attorney Panel to represent Plaintiff on a limited

22   purpose basis and has agreed to be appointed.

23          Accordingly, IT IS HEREBY ORDERED that:

24      1. Sanjay Schmidt is appointed as limited purpose counsel in the above-entitled matter. This

25          appointment is for the limited purpose of:

26                a. Consulting with/securing a medical expert for Plaintiff;

27                b. Obtaining statements from two percipient witnesses that are currently housed in

28                   Stanislaus County jail;

                                                         1
1

2           c. Deposing Defendants Dr. Ho and R.N. Larranaga;

3           d. Deposing Dr. Thomas Raley;

4           e. Procuring medical records of all radiographic imaging of Plaintiff’s injured hand

5               from the date of injury through the present, as well as pre-incident images (if there

6               are any); and

7           f. Procuring relevant policies from Stanislaus County and California Forensic

8               Medical group.

9    2. While the Court is appointing Mr. Schmidt to perform the above-listed tasks, at this time

10      the Court is not approving any expenses. The expenses incurred in performing the above-

11      listed tasks must be approved in advance and be necessary to Plaintiff's case, given that

12      the reimbursement funds come directly out of the Court's Non-Appropriated Fund, which

13      is the limited fund for the entire district for all non-appropriated matters. The Court notes

14      that under General Order No. 558 § 3, paragraph B, "[i]n the event of settlement or other

15      successful resolution of the case which results in a monetary award to the indigent litigant

16      equal to or exceeding the reimbursed costs under this section, the indigent litigant through

17      counsel shall reimburse the Fund for such out-of-pocket expenses allowed and reimbursed

18      under this section." In other words, any expenses incurred shall be reimbursed from any

19      settlement or award to Plaintiff.
20   3. Mr. Schmidt’s representation will terminate fifteen days after completion of all the above-

21      listed tasks. If Mr. Schmidt wishes to increase the scope of his representation he may

22      contact the Court’s courtroom deputy via email at mrooney@caed.uscourts.gov. If the

23      case proceeds to trial and Mr. Schmidt does not agree to represent Plaintiff at trial, the

24      Court will consider appointing new counsel for Plaintiff, if deemed appropriate at that

25      time.

26   4. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

27      spark@caed.uscourts.gov, if he has any questions related to the appointment.
28   5. The Clerk of Court is directed to serve a copy of this order to: Law Office of Sanjay S.

                                                   2
1

2         Schmidt, 1388 Sutter St, Ste 810, San Francisco, CA 94109.

3
     IT IS SO ORDERED.
4

5      Dated:   November 13, 2018                        /s/
6                                                 UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  3
